 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4
                                      EASTERN DISTRICT OF CALIFORNIA
 5

 6

 7

 8       KATHLEEN BURGHARDT-COBB,                          Case No. 1:17-cv-01563-DAD-SKO

 9                       Plaintiff,                        ORDER re CONTINUED SETTLEMENT
                 v.                                        CONFERENCE
10
         MERRICK GARLAND, United States
11       Attorney General,

12                   Defendant.
         _____________________________________/
13

14
            The Court held a telephonic conference on June 15, 2021. Kevin Little, Esq., appeared on
15
     behalf of Plaintiff. Benjamin Hall, Esq., appeared behalf of Defendant. Following a discussion
16
     with the parties, the Court determines that a settlement conference would not be productive at this
17
     time and hereby CONTINUES the Settlement Conference, currently set for June 24, 2021, to
18
     December 14, 2021, at 10:00 A.M. before Magistrate Judge Sheila K. Oberto
19
            Consideration of settlement is a serious matter that requires thorough preparation prior to
20
     the settlement conference. Accordingly, IT IS HEREBY ORDERED that:
21
            1.        Pre-settlement Conference Exchange of Demand and Offer
22
            As discussed with the parties during the telephonic pre-settlement conference, a settlement
23

24   conference is more likely to be productive if, before the conference, the parties exchange written

25   settlement proposals. Accordingly, at least 5 weeks prior to the settlement conference, counsel for

26   plaintiff shall submit an updated written itemization of damages and settlement demand to defense

27   counsel with a brief summary of the legal and factual basis supporting the demand. No later than 4

28
 1   weeks prior to the settlement conference, defense counsel shall submit a written offer to counsel for
 2   plaintiff with a brief summary of the legal and factual basis supporting the offer.
 3          The parties shall continue to meet and confer thereafter to attempt to compromise regarding
 4   their respective positions, so as to assist with ensuring that the settlement conference will be
 5   productive.
 6          2.      Submission and Content of Confidential Settlement Conference Statements
 7          The parties are to send Confidential Settlement Conference Statements (Settlement
 8   Statement) to the following email address: SKOorders@caed.uscourts.gov, to arrive no later than
 9   fourteen (14) days before the conference.             Each statement shall be clearly marked
10   “CONFIDENTIAL” with the date and time of the mandatory settlement conference indicated
11   prominently.   Each party shall also file a Notice of Submission of Confidential Settlement
12   Conference Statement (See L.R. 270 (d)).
13          If the Settlement Conference is continued for any reason, each party must submit a new
14   Settlement Statement that is complete in itself, without reference to any prior Settlement Statements.
15          Each Settlement Statement shall include the following:
16                  a.      A brief summary of the core facts, allegations, and defenses, a forthright
17                          evaluation of the parties’ likelihood of prevailing on the claims and
18                          defenses, and a description of the major issues in dispute.
19
                    b.      A summary of the proceedings to date.
20
                    c.      An estimate of the cost and time to be expended for further discovery,
21
                            pretrial, and trial.
22
                    d.      The nature of the relief sought.
23
                    e.      An outline of past settlement efforts including information regarding the
24
                            "Pre-settlement Conference Exchange of Demand and Offer" required
25
                            above—including the itemization of damages—and a history of past
26
                            settlement discussions, offers, and demands.
27

28

                                                       2
 1                     f.       A statement of each party’s expectations and goals for the Settlement
 2                              Conference.
 3            3.       Attendance of Trial Counsel and Parties Required
 4            The attorneys who will try the case and parties with full and complete settlement authority
 5   are required to personally attend the conference.1 An insured party shall appear by a representative
 6   of the insurer who is authorized to negotiate, and who has full authority to negotiate and settle the
 7   case. An uninsured corporate party shall appear by a representative authorized to negotiate, and
 8   who has full authority to negotiate and settle the case. It is difficult for a party who is not present
 9   to appreciate the process and the reasons that may justify a change in one’s perspective toward
10   settlement. Accordingly, having a client with authority available by telephone is not an acceptable
11   alternative, except under the most extenuating circumstances.2
12            In light of the coronavirus (COVID-19) outbreak and General Order No. 631, which affords
13   each Judge discretion to determine whether to hold proceeding in a courtroom or by
14   videoconference, the Court will revisit the in-person requirement closer to the date of the settlement
15   conference and reserves the right to modify the requirement depending upon the courthouse
16   restrictions, if any, in place as of December 14, 2021. The parties are advised that should in-person
17   settlement conferences not be feasible, Zoom videoconference conferences are available. At the
18   December 7, 2021, Pre-Settlement Conference, (see paragraph 6 below), the parties should be
19
     prepared to discuss the method of conducting the settlement conference and whether the settlement
20
     conference should proceed on December 14, 2021. If the parties opt to conduct the settlement
21
     conference by Zoom videoconference, the Court will provide the call-in information closer to the
22
     time of the settlement conference.
23
              The Court expects both the lawyers and the party representatives to be fully prepared to
24
     participate. The Court encourages all parties to keep an open mind in order to reassess their previous
25
     positions and to discover creative means for resolving the dispute.
26
     1
       Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements are
27   subject to approval by legislative bodies, executive committees, boards of directors or the like shall be represented by a
     person or persons who occupy high executive positions in the party organization and who will be directly involved in
28   the process of approval of any settlement offers or agreements.
     2
       Out of town or out of state travel and the purchase of an airplane ticket are not extenuating circumstances.

                                                                 3
 1            4.      Issues to Be Discussed
 2            The parties shall be prepared to discuss the following at the settlement conference:
 3                    a.     Goals in the litigation and problems they would like to address in the
 4                           settlement conference and understanding of the opposing side’s goals.
 5                    b.     The issues (in and outside the lawsuit) that need to be resolved.
 6                    c.     The strengths and weaknesses of their case.
 7                    d.     Their understanding of the opposing side’s view of the case.
 8                    e.     Their points of agreement and disagreement (factual and legal).
 9                    f.     Any financial, emotional, and/or legal impediments to settlement.
10                    g.     Whether settlement or further litigation better enables the accomplishment
11                           of their respective goals.
12                    h.     Any possibilities for a creative resolution of the dispute.
13            5.      Statements Inadmissible
14            The parties are expected to address each other with courtesy and respect and are encouraged
15   to be frank and open in their discussions. Statements made by any party during the settlement
16   conference are not to be used in discovery and will not be admissible at trial.
17            6.      Pre-Settlement Telephonic Conference
18            Prior to the Settlement Conference, Magistrate Judge Oberto will hold a brief, telephonic
19
     discussion on December 7, 2021, at 4:00 PM (dial-in number: 1-888-557-8511; passcode:
20
     6208204#). Only attorneys and unrepresented parties are required to participate in the conference.
21

22   IT IS SO ORDERED.

23
     Dated:        June 17, 2021                                    /s/   Sheila K. Oberto            .
24                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                          4
